Title: To George Washington from Robert Dinwiddie, 17 September 1755
From: Dinwiddie, Robert
To: Washington, George



Sir
[Williamsburg] Septr 17th 1755

I recd yrs of the 11th with Acct of the Clothg & Provis[ion]s I suppose You will find some more Clothg at Winchester for the Acct at Alexaa belong. to me comes short of my Acct—I have had 500 Shirts made here & 100 Tents—I think you may engage from Mr Carlyle the white Shirts, Shoes, Hatts & the white Yearn Hose. Mr Dick has 84 Doz. of Soldiers Stock[ings] come in wch if he will sell reasonable will compleat that Article—& if the compleat Suits You mentn of Cloaths includes Stocks. Shoes, Shirts & Hatts at 3£ it is well to engage them & as I am much hurried please give Mr Carlyle Yr Orders about them & I shall give Directs. for making some here—I approve of Yr Proposal of havg a further Supply of Stocks. Shoes &ca lodg’d with the Qr Mr to be issued as you say. I shall suspend sendg to Philada till I see You the Necessaries wanted from thence may be got Time enough. I hope to provide 5 or 600 Blankets here. I have wrote to the Speaker to give Directs. to Majr Carlyle abt the Proviss. on Hand & I think if he can sell them at Alexaa it will be better probably he may take them to his own Acct to ship to the West Indies, but the Flour may be kept for the Recruits & I think they may be supplied for the prest with the Irish Beef. I cannot expect you can do much this Fall but to keep the People together to have them taught their Exercise & teach them as much as possible Bush-fighting. I am sorry Mr Dick will not

continue Commisy as he is active & well known in the Cotry & wd do better than any other in seeing the Proviss. salted & he will be duly supplied with Cash from Yr military Chest wch You will have at the Court & there will be 500 Beeves from No. Caro. that I have engag’d to pay & believe a great Part of them must be at the Fort by this Time & Co. Innes left 140 there that there will be only Hogs to purchase, as there is 1000 bls of Flour at Conegacheeg which soon may be carried to the Ft by Water. When Mr Dick meets the Committee in Octr I doubt not they will settle & pay his Balla. after that the Hogs may be purchas’d but I wish a Quty were now engag’d. If You want Money I am perswaded on Yr Lr the Speaker will supply You. I dread the Recruitg tho’ the Officers before they had their Commissions were very sanguine that they cd raise their Companies. Some Draughts out of some of the Counties have been refractory, the Attoy Gl has Orders to prosecute them on the Act of Assembly for Example to others—C. Waggener remd here but three Days & went up to wait on You for Orders—Poor Steuart is sick of a Fever—& I doubt not under Yr Managemt You will bring them into good Order. I wish You Health & am Sr Yr m. h. S.

P:S: Give Yr Orders for makg b[arre]ls at the Fort. I recomd ½ bls as a Horse may carry two of them—An Ensign is wanted for Majr Lewis’s Coy You formerly recomended Mr Merriweather he being appointed will be very agreeable to me.

